DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 38-48 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 38-48 are drawn to a patentably distinct invention of polishing a wafer wherein half the wafer is ‘misaligned’ with the openings wherein diameter of wafer is greater than radius of pad.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim38-48 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The amendment filed 11-12-21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the addition to [0033] “at any time point when the wafer is rotated during polishing, wherein the diameter of the wafer is greater than radius of polishing pad” is new matter, as well as amendment to [0046]. The addition that ‘at any time point when the wafer is rotated’ is new matter because the pad relative to wafer can be positioned anywhere, for instance to be axially with wafer (concentric) and this would not read on the ‘half part’ or the pad can be moved back and forth or orbitally and the holes will not be over ‘half part.’   The position of the pad and the size of the pad and wafer determine the wafer .
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: the recitation of the ‘half part’ of carrier at [0033] and [0046] is unclear. What is meant by ‘half part?’  The specification says ‘for example the right side in the figures.’  But this doesn’t define what half part means.  Does it mean that the holes are only present over half of the wafer?  But this is confusing since when the carrier/wafer rotates, the holes will be over a ‘part’ of the carrier/wafer at any point and with a full rotation the holes will have mapped out a path over the entire carrier/wafer part.  The amendment introduces new matter and does not overcome this rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28,29, 31-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
Although claims 38-48 are restricted out, they too have similar new matter issues.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 28,29,36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 29 and 36 recite a ‘half part’ of carrier. But this terminology is confusing since the specification at [0033] only says ‘for example the right side in the figures.’  But this doesn’t define what half part means.  Does it mean the openings are only present over half of the carrier?  But this is confusing since when the carrier rotates during the process, the holes will be over a ‘part’ of the carrier at any point and with a full rotation the holes will have mapped out a path over the entire carrier part.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28,29, 31,32,34-37, as best understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii-5725420 in view of Tsai-2014/0264839.
 	Torii discloses 28. (previously presented) A method of manufacturing a semiconductor package 15 (wafer for LSI (large-scale integration of devices -col 1, line 12), comprising: and polishing the material layer of wafer 15 using a polishing pad (Figs 1,2), so as to reduce a height of the material layer, wherein the polishing pad comprises a plurality of grooves 311 having a first 3Customer No.: 31561 Application No.: 16/009,226Docket No.: 78100-US-PAwidth and a plurality of openings 211 having a second width different from the first width, wherein the openings are located in a center zone (Figs 1,2 )of the polishing pad, wherein the second width is greater than the first width (col 4, lines 42-43). The recitation that the holes are ‘merely’ in center zone is new matter. In addition, a set of holes of Torii are in the center zone. The method of Torii can be used on any known semiconductor package but does not specifically disclose the wafer to have a die placed on a carrier and forming a 
Regarding claim 29, wherein the openings substantially correspond to a half part of the carrier during polishing, this terminology is unclear as to what ‘half part’ corresponds to, but depending on where you place the carrier, ‘half of the carrier’ can correspond to openings in the pad.  In addition, to change the position or limit the position of the holes in the pad would have been an obvious design expedient dependent on machining parameters and need for the holes and the location of the holes relative to the pad and workpiece is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
31. (previously presented) The method of claim 28, wherein the openings are deeper than the grooves (col 4, line 44, 55 and Fig 2).  
32. (previously presented) The method of claim 28, wherein the openings penetrate through the polishing pad (col 4, line 55), while the grooves do not penetrate through the polishing pad (col 4, line 44).  
Similar to claim 28, Torii discloses 34. (previously presented) A method of manufacturing a semiconductor package 15, comprising: polishing the material layer using a polishing pad Figs 1,2, wherein the polishing pad comprises a plurality of grooves 311 and a plurality of openings 211, and the grooves are distributed uniformly while the openings are distributed locally across not define distinction over the prior art since these holes 211 can be deemed local, wherein the second width is greater than the first width (col 4, lines 42-43). The recitation that the holes are ‘merely’ in center zone is new matter. In addition, a set of holes of Torii are in the center zone . Regarding forming a material layer over a carrier; and claim 35, wherein the carrier has a die formed thereon, and the material layer covers the die, the method of Torii can be used on any known semiconductor package but does not specifically disclose the wafer to have a die placed on a carrier and forming a material layer over the die.  However, Tsai teaches polishing a molding material from a wafer [0021] that can include integrated circuit dies with a molding material layer formed over the dies and carrier [0063] to reduce the height of the material.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use the polishing pad of Torii to polish any known semiconductor wafer such as one formed with dies on a carrier with a molding material overlaying the dies and carrier to remove the material for enhanced polishing of a semiconductor wafer.
	Regarding claim 36, wherein the openings substantially correspond to a half part of the carrier during polishing, this terminology is unclear as to what ‘half part’ corresponds to, but depending on where you place the carrier, ‘half of the carrier’ can correspond to openings in the pad.  In addition, to change the position or limit the position of the holes in the pad would have been an obvious design expedient dependent on machining parameters and need for the holes and the location of the holes relative to the pad and workpiece is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.

37. (previously presented) The method of claim 34, wherein the openings are deeper than the grooves (col 4, lines 44,55).

Claim33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii and Tsai as applied to claims above, and further in view of Noro-2014/0378035.	Torri does not disclose the openings to have a stepped sidewall. However, Noro teaches openings/grooves of many shapes including with a stepped sidewall (Fig 2C).  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide any known shape to the openings of Torii in view of Tsai, such as a stepped sidewall, as taught Noro, in order to efficiently catch and hold slurry or debris while allowing for desired flexibility/rigidity of pad for more uniform polishing.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to polish a wafer with a grooved pad.
Response to Arguments
Applicant's arguments filed 11-12-21 have been fully considered but they are not persuasive.
The amendments to the Specification and claims contain new matter as detailed above. On pages 8-9 arguments drawn to the openings ‘merely located’ in the center zone are moot.  This is new matter as the specification does not support holes merely in the center zone. In addition, the ‘center zone’ is not specifically defined. Torri therefore reads on holes in the ‘center hole.’  In addition, a set of holes in Torii can be deemed in the ‘center zone.’
Arguments on page 10 drawn to claims 38-48 are moot since these claims are restricted out based on original presentation, as detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
March 1, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723